Citation Nr: 1215573	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2012, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Nonservice-connected pension benefits are payable to a Veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a Veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled for nonservice-connected disabilities that are not the result of his own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15.

VA provided the appellant examinations in October 2009 and December 2009 to determine the nature of his disabilities.  The December 2009 VA examiner found that the appellant had cocaine dependence.  At the January 2012 Board hearing, the appellant reported that he lives in a house for homeless veterans administered by VA.  He reported that he had lived in the house nearly 2 years.  The appellant also stated that the house required him to be alcohol and drug free.  He reported that he had not abused drugs or alcohol since 2009.  The appellant's testimony indicates that there has been a change in his circumstances since the December 2009 VA examination.  Additionally, the appellant stated that his arthralgia has worsened since his October 2009 VA examination.  As a lay person, the appellant is capable of reporting symptoms of lay observation.  As the October 2009 and December 2009 do not appear to reflect that current condition of the appellant's disabilities, the appellant must be provided with another examination to determine the current nature and severity of his disabilities.  

The record reflects that the appellant receives ongoing treatment from VA and the last records in the claims file are dated up to December 2010.  A November 2011 Supported Housing Interim Note reflects that the appellant was unable to meet with a case manager because of employment obligations and multiple medical appointments.  The note indicated that the appellant was currently employed at VA.  Because VA is on notice that there are records that may be applicable to the appellant's claim and because these records may be of use in deciding the claim, all outstanding VA treatment records are relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in a June 2009 Authorization and Request to Release Information, VA Form 21-4142, the appellant requested records from Northwest Texas Healthcare System for treatment of heart problems.  In March 2009, VA requested the records from the Northwest Texas Healthcare System from December 2008 to December 2009.  An April 2009 response from the Northwest Texas Healthcare System reflects that the dates of service requested were not found for the patient.  In a June 2009 notice of disagreement, the appellant stated that he stayed in the hospital due to heart problems in July 2007.  As the records may be relevant to his claim and the incorrect dates were previously noted on the March 2009 records request, an attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records indicated by the record, including records dated since December 2010, and associate those records with the claims file or Virtual VA file (as appropriate).  If no records are available, the claims folder must indicate this fact.

2.  Obtain the private treatment records from Northwest Texas Healthcare System from July 2007.  If no records are available, the claims folder must indicate this fact.

3.  After any records received have been associated with the claims file, schedule the appellant for a VA examination(s) to determine the nature, extent and severity of all disabilities found to be present and whether the appellant is unemployable.  The appellant must describe the impact of the appellant's disabilities on his employability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of impairment, in light of the appellant's medical and vocational history.  

A Global Assessment of Functioning (GAF) Score should be assigned for the appellant's psychiatric disability.  The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the appellant's disabilities are permanent and render him unable to obtain or maintain substantially gainful employment.

A complete rationale should be given for all findings and conclusions, which must be set forth in a legible report.

4.  Thereafter, readjudicate the issue on appeal of entitlement to nonservice-connected pension benefits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

